 

UNITED STATES DISTRICT COURT

 

 

 

SOUTHERN DISTRICT OF NEW YORK OCUMENT \
— x SLECTRONICALLY FiLEp ia
MORRIS BUILDERS, L.P. a/k/a MORRIS BOC He ope |
INDUSTRIAL BUILDERS, L.P.; MORRIS ; [| DATE FILED: “ea |
WESTCHESTER RETAIL ASSOCIATES, LLC; : SST RES
Plaintiffs,
V. ORDER
FIDELITY NATIONAL TITLE INSURANCE © : 16 CV 9114 (VB)
COMPANY; FIRST AMERICAN TITLE
INSURANCE COMPANY; and
COMMONWEALTH LAND TITLE
INSURANCE COMPANY;
Defendants.
7 x

 

As discussed at an on-the-record status conference today, which all counsel attended in
person, it is HEREBY ORDERED:

1, By February 28, 2020, the parties shall submit a joint letter advising the Court on
whether they intend to move for summary judgment or proceed to a bench trial.

2. If the parties opt for motion practice, they shall submit a joint proposed briefing
schedule for the motion(s).

3, The next conference is scheduled for March 19, 2020, at 2:30 p.m. In the event
the parties opt for motion practice, the conference will be cancelled.

Dated: January 24, 2020
White Plains, NY

SO ORDEREI*
Vincent L. Briccetti
United States District Judge

 
